Order entered October 61 , 2012




                                             In The
                                  Court of appeat5
                          fiftb Miotritt of Mexa5 at Matta5
                                     No. 05-12-00171-CV

                          DUNAGAN, ORVILLE PAUL, Appellant

                                               V.

                               COLEMAN, BRYAN, Appellee

                          On Appeal from the 134th District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 07-05904-E/G

                                           ORDER
       The Court has before it appellee's September 26, 2012 motion to compel the production

of the reporter's record. The reporter's record is currently due on November 2, 2012. Therefore,

the motion is DENIED.
                                                                                    •
                                                                                 46,
                                                    MOLLY F CIS
                                                    JUSTICE